Citation Nr: 1012112	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an award of special monthly compensation (SMC) 
based on a need for aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from 
December 1940 to November 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In September 2007, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.  In January 2010, the AMC 
issued a supplemental statement of the case (SSOC) continuing 
to deny the claim and returned the file to the Board for 
further appellate review.  

As such, the Board is deciding the claim for SMC based on a 
need for aid and attendance or on account of being 
housebound.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not need of the regular aid and 
attendance of another person due to a service-connected 
disability, including his heart disease.  He is not 
bedridden.

2.  The Veteran is not permanently housebound due to a 
service-connected disability, including his heart disease.



CONCLUSION OF LAW

The criteria are not met for special monthly compensation, 
based on a need for aid and attendance or on account of being 
housebound.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. 
§§ 3.350-3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 
2007.  This letter informed him of the evidence required to 
substantiate his claim, and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the June 2007 letter complied with Dingess by discussing 
the downstream disability rating and effective date elements 
of the claim.  And of equal or greater significance, all VCAA 
notice sent was provided prior to the RO's initial 
unfavorable decision on the claim in September 2007.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  See also Mayfield IV and Prickett, supra.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO/AMC obtained his VA treatment records and the 
Veteran submitted private treatment records.  Therefore, the 
Board is satisfied the RO has made reasonable efforts to 
obtain any identified medical records.  At the Board's remand 
request, the RO/AMC arranged for a VA compensation 
examination concerning whether he is in need of regular aid 
and attendance by another person or is permanently 
housebound, especially as due to his service-connected heart 
disease.  This examination was provided in November 2009, so 
relatively recently.  Consequently, another examination to 
evaluate this claim based on the severity of his service-
connected disabilities, including his heart disease, is not 
warranted.  There is sufficient evidence, already of record, 
to fairly decide this claim insofar as assessing the severity 
of the condition.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements.

II.  Analysis-Entitlement to SMC, 
Based on Aid and Attendance or Housebound Status

The Veteran in this case contends that he is entitled to SMC 
based on a need for aid and attendance or on account of being 
housebound.  The Veteran is service-connected at 100 percent 
for arteriosclerotic heart disease, status-post myocardial 
infarction associated with nicotine dependence, effective 
February 11, 1994.  He is also service-connected for 
residuals of malaria, syphilis, and nicotine dependence.  The 
Veteran was assigned a non-compensable (i.e., zero percent) 
evaluation for each of these disabilities.

SMC is payable to a Veteran who, as a result of his service-
connected disabilities, is so helpless as to need or require 
the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) 
(2009).  Under 38 C.F.R. § 3.351(c), a Veteran will be 
considered in need of regular aid and attendance if he: (1) 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).  

The most recent medical evidence of record, as shown in the 
November 2009 VA examination report specifically notes that 
the Veteran does not have corrected visual acuity of 5/200 or 
less.  Further, he reports living at his own home.  So, under 
§ 3.351(c), the only remaining consideration for aid and 
attendance is to establish a factual need under the criteria 
set forth in 38 C.F.R. § 3.352(a).  

The following criteria will be considered in determining 
whether the Veteran is in need of the regular aid and 
attendance of another person:  the inability of the Veteran 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which, by reason 
of the particular disability, cannot be done without aid 
(this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); the inability of 
the Veteran to feed himself through the loss of coordination 
of upper extremities or through extreme weakness; the 
inability to attend to the wants of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the Veteran from the hazards or 
dangers incident to his daily environment.  38 C.F.R. § 
3.352(a).

Also, under this section, "bedridden" status will be a proper 
basis for the determination of the need for regular aid and 
attendance.  For the purposes of this section, "bedridden" 
means that condition which, through its essential character, 
actually requires that the Veteran remain in bed.  The fact 
that the Veteran has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  Id.

It is not required, however, that all of the disabling 
conditions enumerated be present before a favorable rating 
may be made.  The particular personal functions which the 
Veteran is unable to perform should be considered in 
connection with his condition as a whole, and the need for 
aid and attendance must be regular, not that there be a 
constant need.  38 C.F.R. § 3.352(a).

In order to qualify for housebound benefits, the controlling 
law and regulations require that the Veteran have a single 
disability ratable at 100 percent disabling as a prerequisite 
to such benefits.  The Veteran must also have (1) an 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems; or 
(2) be permanently housebound by reason of disability or 
disabilities.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2009).

The "permanent housebound" requirement will be considered to 
have been met when the Veteran is substantially confined to 
his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area due to a 
disability or disabilities, and it is reasonably certain that 
the disability or disabilities and the resultant confinement 
will continue throughout his lifetime. 

A July 2007 Aid and Attendance medical statement from Dr. 
D.N., stated that the Veteran's non-service-connected macular 
degeneration likely makes him legally blind and produces 
heavy vertigo, which makes it "very dangerous" to engage in 
household tasks.  Dr. D.N. states he needs someone to drive 
him so that he can leave home, due to this nonservice 
connected macular degeneration condition.  Significantly, 
though, these findings do not provide pertinent evidence in 
support of his claim for aid and attendance, since they fail 
to address service-connected conditions, particularly the 
service-connected arteriosclerotic heart disease, See 38 
C.F.R. § 3.352(a) (outlining the criteria for entitlement to 
aid and attendance benefits).  

In that regard, the Board remanded this claim in September 
2009 so that the RO/AMC could obtain a VA compensation 
examination to assess the effect of his service-connected 
heart disease upon his need for regular aid and attendance 
and/or qualify for housebound benefits.  Subsequently, a VA 
examination was provided in November 2009, which assessed his 
service-connected heart disease in this light, providing 
highly probative evidence against his SMC claim.  The Veteran 
reported that he lives at home with his wife, who has 
dementia and is on dialysis.  He states he does the cooking, 
housekeeping, laundry, etc. for himself and his wife.  
Further, he can perform all self-care skill functions.  

The November 2009 VA examiner found that his service-
connected heart disease produced mild effects on chores, mild 
effects on shopping, moderate effects on exercise, severe 
effects on sports, moderate effects on recreation, and 
notably, mild effects on traveling.  However, the examiner 
found that there was no impairment of his activities of daily 
living of feeding, bathing, dressing, toileting, and 
grooming.  
So, he fails to show an inability to dress or undress 
himself, to keep himself ordinarily clean and presentable; to 
feed himself through the loss of coordination of upper 
extremities or through extreme weakness; or to attend to the 
wants of nature.  See 38 C.F.R. § 3.352(a).  

The Veteran has a wheeled walker, but there is simply no 
indication that he cannot adjust the device without aid, 
especially as due to the heart disease.  He has a medical 
history of constant dizziness, mild memory loss, and 
imbalance that constantly affects his ability to ambulate, 
but these appear to be due to his chronic vestibular 
dysfunction, which the Board emphasizes is not service-
connected.  So, he does not demonstrate any incapacity from 
his service-connected heart disease, physical or mental, 
which requires care or assistance on a regular basis to 
protect the Veteran from the hazards or dangers incident to 
his daily environment.  See 38 C.F.R. § 3.352(a).

The VA examiner's findings also specifically discount the 
notion of housebound status.  Concerning this, the Veteran 
was found to be able to walk without the assistance of 
another person, up to a few hundred yards, when using his 
walker.  He was noted to have unrestricted ability to leave 
his home.  The examiner opined that the "Veteran is not 
bedridden or permanently housebound by reason of his service-
connected heart disease."  The examiner reasoned that he 
"does have impaired cardiac function but it is not of 
sufficient severity as to cause him to be bedridden or 
housebound.  He is in fact performing all his own ADLs and is 
not housebound or bedridden."  This provides medical 
evidence against the possibility he is either bedridden or 
housebound due to his service-connected heart disease.  See 
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i), 3.352(a).

The Board acknowledges that the VA examiner stated that he is 
not housebound but no longer drives and needs a driver to go 
anywhere.  With respect to this finding, the examiner does 
not also state that his inability to drive is due to his 
heart disease.  Rather, it appears to be due to his non-
service-connected conditions of a vestibular dysfunction and, 
as indicated by Dr. D.N. in July 2007, a previous finding of 
macular degeneration.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

The Board's review of his VA treatment records also fails to 
show that the Veteran is in need of regular aid and 
attendance from another person, that he is bedridden, or that 
he is permanently housebound, as due to any service-connected 
condition, especially his heart disease.  See 38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i), 3.352(a).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for SMC, based on aid and 
attendance or housebound status.  So there is no reasonable 
doubt to resolve in the Veteran's favor, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER
The claim for an SMC award, based on a need for aid and 
attendance or on account of being housebound, is denied.




____________________________________________
Michael Martin
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


